The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,264,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘805 commonly recite methods and system for generating a protein concentrate  comprising creating and deoiling flour,  milling, drying and extracting of the flour with one or more solvents, the flour extracting comprising extracting with a decanter centrifuge, and the protein being derived from a deoiled, plant-based flour generated into mill flour, along with corresponding apparatus and corresponding product made by the process, dependent claims also commonly reciting addition of acid and base, respectively to the flour. 
	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  what the . 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger et al PGPUBS Document US 2015/0305361, under 35 U.S.C. 103 as obvious over Holz-Schietinger et al PGPUBS Document US 2015/0305361, as evidenced by Holz-Schietinger et al Provisional Application No. 61/751,818, in view of Swain et al patent 3,895,003 and. Holz-Schietinger et al has an effective filing date of 01/11/2013 based on Provisional Application No. 61/751,818, for all subject matter excepting that the generating of first protein concentrate from milled flour is by using a first air classifier. 
For claim 1, Holz-Schietinger et al disclose a fractionation method for generating a protein isolate or concentrate derived from chickpea or other peas or beans [see especially 0012] made by a process comprising:
milling a plant-based flour to produce a milled flour with a mill [0096];
generating a protein concentrate from the milled flour by screening or classification with an air classifier [0096];
separating and otherwise processing the protein concentrate to generate protein-rich curd with separation or processor units [0096, 0217, 0218, 0232-0239];
generating a neutral hydrolyzed slurry by mixing the curd with a base to elevate the pH with a mixer [0121], an enzymatic cocktail and water [0176-0178, 0188-0190];

Holz-Schietinger et al also disclose however that the protein content of the extracts is very high with a relatively pure product of proteins utilized as cheese substitutes or replicates [0236], having any of a wide variety of desirable characteristics of flavor, texture, melting characteristics or other desirable characteristics [0023]. Thus, Holz-Schietinger discloses a chickpea or other pea or bean-derived protein concentrate of high concentration and purity, thus inherently having the same characteristics as a protein produced from process steps that include air classification.
Holz-Schietinger et al lacks support for teaching for generating of first protein concentrate from milled flour by using a first air classifier before applicant’s effective priority date, since the corresponding provisional application No. 61/751,818 lacks teaching of an air classifier for the screening or classification, although providing support for the remaining claim limitations relied upon (see especially [0397]), thus the reference lacking such air classifier method or system component. 
However, Swain teaches a process for producing a protein concentrate which comprises the steps of fine grinding by milling followed by air classification steps (Abstract, figure 1, column 2, lines 18-30 and 47-58 and column 3, line 15-column 4, line 43). It would have been obvious to one of ordinary skill in the art of preparation of protein fractions from legumes to have utilized one or more air classification steps as part of the screening and classification mechanisms employed, as taught by Swain, in order to obtain a protein extract which is more highly concentrated, and thus has less 
Swain teaches to utilize at least one additional, or second, step or system component for air classifying for claim 2 (see column 3, line 65-column 4, line 13). The portions of the flour separated from the protein inherently is a starchy material, flour by definition being a starchy substance. Thus, inherently incorporating such air classification step into the Holz-Schietinger et al process would also have generated a second protein concentrate, as well as a second starch concentrate. Thus, it would have been additionally obvious to have utilized such second air classifying method step and system component in the Holz-Schietinger method or system, so as to capture the more coarse range of protein particles as well as the finer range of protein particles, so as to achieve a higher yield of extracted protein. 
Holz-Schietinger et al further discloses: the process steps of mixing in a jet mill for claim 4 [0096] to generate a concentrate;
separating such concentrate to extract the curd therefrom for claim 5 [0217, 0218, 0232-0239]; and 
additionally mixing of protein concentrate mixture with enzyme mixture and acid followed by separation of sugar and water for claim 6 [0083, 0101, 0121]. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger et al PGPUBS Document US 2015/0305361, under 35 U.S.C. 103 as obvious over Holz-Schietinger et al PGPUBS Document US 2015/0305361, as evidenced by Holz-Schietinger et al Provisional Application No. 61/751,818, in view of Swain et al patent 3,895,003, as applied to claims 1, 2 and 4-6 above, and further in view of . 
For claims 7 and 8, Holz-Schietinger et al further disclose optional steps of additionally mixing the protein concentrate mixture with a base or an acid at different times before and after separation and extraction steps, as well as formation of curd mixtures therefrom [0096, 0217, 0218, 0232-0239]. However these claims further differ by requiring that mixing with a base is followed by mixing with an acid in the case of claim 7, or that mixing with a first acid is followed by extraction of an intermediate protein-rich curd followed by mixing with a second acid.
Schwartz further suggests such process steps concerning the protein extractions being conducted utilizing subsequent extractions or washings with distilled water, acid precipitation, neutral salt solution and alkali solution [0028]. 
Thus, one of ordinary skill in the art of processing chickpea protein concentrate would have found it obvious to have utilized the sequence of process steps taught in Schwartz with the Holz-Schietinger process so as to yield a protein concentrate which is well mixed as well as highly purified (see also Schwartz at [0126, 0153, etc.]. 
Claim 9 further differs by requiring that the plant-based flour is deoiled prior to milling. Schwartz also teaches creating a flour from the material which has been so dehulled by milling in a milling device [0024], having had starches and oils removed in an oil removal device [0161-0163]. It would have been also obvious to one of ordinary skill in the art of preparing bean-based protein extracts, to have utilized the deoiling step of Schwartz in the disclosed process and system, so as to achieve a higher purity of protein by removing oily contaminants.

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Obviousness Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 3 would distinguish in view of recited limitation of recycling at least one of the 1st or 2nd starch concentrate back to the first air classifier. Swain to the contrary teaches only to discard the non-protein fraction which is separated by the air classification stages.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/11/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778